                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


TYRONE BLOCKER,
                                                                            No. 3:17-cv-01406-AC
               Plaintiff,
                                                                          OPINION AND ORDER
       v.

BLACK ENTERTAINMENT TELEVISION,
LLC and AMAZON,

               Defendants.



MOSMAN, J.,

       On March 6, 2019, Magistrate Judge John V. Acosta issued his Findings and

Recommendation (F&R) [83], recommending that Defendants BET’s and Amazon’s Motions to

Dismiss [61], [62] be granted, BET’s Request for Judicial Notice [70] be GRANTED, and that

Plaintiff’s Amended Complaint [59] be dismissed with prejudice. No objections were filed.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

1 – OPINION AND ORDER
is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [83]

in full. Defendants BET’s and Amazon’s Motions to Dismiss [61], [62] are GRANTED, BET’s

Request for Judicial Notice [70] is GRANTED, and Plaintiff’s Amended Complaint [59] is

DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this ____
                  28th day of March, 2019.




                                                             _______________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




2 – OPINION AND ORDER
